162 S.E.2d 517 (1968)
2 N.C. App. 204
STATE of North Carolina
v.
Tommy FULLER.
No. 68SC208.
Court of Appeals of North Carolina.
August 14, 1968.
*518 T. W. Bruton, Atty. Gen., Ralph Moody, Deputy Atty. Gen., and Andrew A. Vanore, Staff Attorney, Raleigh, for the State.
W. G. Pearson, II, and C. E. Johnson, Durham, for defendant appellant.
PARKER, Justice.
Defendant's first assignment of error is directed to the action of the trial court in allowing into evidence, for purpose of illustration, a photograph of the head of the deceased as it appeared at the autopsy. The purpose of this photograph was to illustrate the testimony of the Coroner who testified as to the cause of death. At the time the photograph was introduced into evidence the court carefully *519 instructed the jury that it was admitted in evidence solely to illustrate the testimony of the witness and for no other purpose. Defendant's contention that the State did not properly authenticate the photograph prior to its introduction is not supported by the record, since the record clearly discloses that prior to the introduction of the photograph the Coroner, who was testifying, identified the photograph as a picture of the skull of the deceased. It is not necessary to prove the accuracy of a photograph by the photographer who took the picture; the accuracy of a photograph as a true representation of the scene, object or person it purports to portray may be established by any witness who is familiar with such scene, object, or person, or who is competent to speak from personal observation. State v. Gardner, 228 N.C. 567, 46 S.E.2d 824; Stansbury, N.C. Evidence 2d, § 34. The photograph was properly admitted into evidence for purpose of illustrating the testimony of the Coroner.
Defendant's second assignment of error is directed to the court's refusal to disqualify the witness, Margaret Campbell. Defendant contends that this witness should have been ruled incompetent to testify on the grounds that she was an alcoholic and was under heavy medication at the time she testified.
Objection to the competency of a witness must be made in the trial court by a motion for the judge to pass upon the competency. The question must be left `mainly, if not entirely,' to the discretion of the trial judge, and his decision is not reviewable except, perhaps, for a clear abuse of discretion, or where the ruling is based on an erroneous conception of the law." Stansbury, N.C. Evidence 2d, § 55.
The record before us indicates that the witness Campbell testified in a clear, consistent, and rational manner. The trial judge heard her testimony, observed her demeanor in the courtroom and on the witness stand, and ruled that she was competent to testify as a witness. The question of her competency was within the sound discretion of the trial judge, and we find no error in the manner in which he exercised that discretion.
The defendant's last assignment of error is directed to the instruction given by the court to the jury, when the jury had returned to the courtroom after deliberating on its verdict for approximately two hours and had informed the court they were unable to arrive at a verdict. Upon inquiry by the court, the jury revealed they were divided ten to two and that they were divided between second-degree murder and manslaughter. The court thereupon instructed the jury as follows:
"COURT: All right, gentlemen of the jury, it is your duty to reach a decision if you can do so without doing violence to your conscience. This case is an important one both to the State and to the defendant. Some jury has to pass upon it. It is your duty to consider the evidence and not to decline to agree with other on account of stubbornness, to decline to agree if one can do so without doing violence to his conscience is not necessarily a mark of great intelligence or high citizenship; it is your duty to agree if you can reason with each other as intelligent men and reconcile your differences. The court, however, is not attempting to force you to agree. If you can in good conscience, without doing violence to your own conscience, compromise your differences, reconcile them, it is your duty to do so but only if you can do that without compromising your own conscience. I remind you that some jury somewhere, some time will have to pass upon this case. It is not likely that we will find any better jury than we have now. I will let you resume your deliberations for the time being."
In the foregoing the court repeated four times the clear instruction to the jurors that it was their duty to reach a verdict only if they could do so without doing violence to their conscience. This instruction *520 was in the form which has been many times approved by the North Carolina Supreme Court; see opinion by Parker, C.J., in State v. McKissick, 268 N.C. 411, 150 S.E.2d 767, in which the North Carolina cases on this subject are cited and analyzed.
In the entire trial we find
No error.
MALLARD, C.J., and BROCK, J., concur.